EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Domesick on 05/12/2022.

The application has been amended as follows: 

	Claim 1 has been amended as follows:
	On lines 11-12, “comprises at least one belt portion” has been amended to ---comprises a belt portion---

	Claim 27 has been amended as follows:
	On line 3, “ capable of an amount” has been amended to ---capable of controlling an amount---

	Claim 28 has been amended as follows:
	On line 2, “the comprising” has been amended to ---comprising---

	Claim 30 has been amended as follows:	
	On line 3, “frame” has been amended to ---framework---

	Claim 32 has been amended as follows:
	On lines 1-3, “wherein the at least one belt is configured to support a left limb of the user, and wherein a second belt is configured to support a right limb of a user” has been amended to ---wherein the at least one belt comprises a first belt and a second belt, wherein the first belt is configured to support a left limb of the user, and wherein the second belt is configured to support a right limb of a user---

	Claim 38 has been amended as follows:
	On lines 23-26, “wherein the framework has support structures 7U.S. Serial No. 15/863,060 adjacent to the at least one belt, and wherein the support structures are configured to be sufficiently flat such that one system is capable of resting on top of another like system” has been amended to ---wherein the exercise system is configured to be stackable with other exercise systems for storage---

	Claim 42 has been amended as follows:
	On lines 1-3, “wherein the at least one belt is configured to support a left limb of the user, and wherein a second belt is configured to support a right limb of a user” has been amended to ---wherein the at least one belt comprises a first belt and a second belt, wherein the first belt is configured to support a left limb of the user, and wherein the second belt is configured to support a right limb of a user---

	Claims 48 and 50-53 have been cancelled.

Claim 54 has been amended as follows:
	On lines 1-4, “wherein the framework has support structures adjacent to the at least one belt, and wherein the support structures are configured to be sufficiently flat such that one system is capable of resting on top of another like system” has been amended to ---wherein the exercise system is configured to be stackable with other exercise systems for storage---

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784